Citation Nr: 1541501	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO. 10-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for a heart condition, to include non-ischemic cardiomyopathy and congestive heart failure, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1975 with one year and seven months of prior active service.  Service personnel records in the claims file verify his status as a combat veteran, specifically his receipt of the Combat Infantryman Badge (CIB), as well as his service in Vietnam from March 1968 to August 1968 and from March 1970 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of that hearing is of record.


REMAND

These matters were previously remanded by the Board in November 2011, in pertinent part, to obtain a VA medical examination and opinion with regard to the etiology of the Veteran's heart conditions and chloracne, and to attempt to obtain service records from 1969 to 1975.

In a January 2012 VA examination report, the examiner listed diagnoses of chloracne, cardiomyopathy, and congestive heart failure.  The examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner simply noted that there were no complaints of skin and cardiovascular problems documents in the service treatment records.  

The Board has determined that the July 2012 VA medical examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Bare conclusions reached by the July 2012 examiner do not constitute a complete rationale.  While service personnel records and various service clinical records have been obtained by VA, the Board notes that the record is negative for service treatment records dated between 1969 and 1975 and that all attempts to locate these records have been exhausted.  The absence of treatment in service is certainly evidence to be considered in rendering a medical opinion, but it is not necessarily dispositive.  Moreover, in this particular case, the absence of service treatment records for the period of 1969 to 1975 renders the examiner's opinion inadequate for VA purposes, as there is no way of knowing whether those records contain any evidence of treatment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical examination and opinion are provided which adequately addresses the nature and etiology of the Veteran's claimed chloracne, hypertension, and heart disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record also reflects that the Veteran has received VA medical treatment for his claimed skin, hypertension, and heart disorders from the Tennessee Valley Healthcare System (TVHS).  However, as evidence of record only includes complete treatment records dated up to January 2012 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from January 2012 to the present.  All attempts to locate these records should be documented in the claims file.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the AOJ must schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed skin, hypertension, and heart disorders.  The purpose of this examination(s) is to determine whether the Veteran's diagnosed chloracne, hypertension, and non-ischemic heart disorders are related to any incident of service, including any asserted in-service injury or presumed in-service herbicide exposure.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed chloracne, hypertension, or non-ischemic heart disorder is related to the Veteran's active service, to include as due to presumed in-service herbicide exposure.  

The examiner(s) must also opine as to whether the Veteran had any chloracne or a cardiovascular disability, to include hypertension, within one year after discharge from active service, and if so the diagnosis of such disability.  38 C.F.R. §§ 3.307, 3.309(a).  In reaching this determination, the examiner(s) must report as to whether any skin or cardiovascular symptoms shown or reported during or within one year of service, or shortly thereafter may be identified as a manifestation or "prodromal" aspect of any later-diagnosed disorders.  38 C.F.R. § 3.307(c).

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

